internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-107640-99 date date x h w date year year dear this letter responds to a date letter and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x incorporated on date of year h and w the sole shareholders of x since incorporation represent that they signed a form_2553 election by a small_business_corporation after incorporation and believed that x’s then accountant had filed the form for year after a form_1120s u s income_tax return for an s_corporation was filed for year and h and w filed their form_1040 u s individual_income_tax_return consistent with x being an s_corporation the service_center notified x that it did not have a form_2553 on file for x and therefore could not process its year form_1120s h and w represent that they gave the service_center notice to x’s then accountant and believed that the problem was resolved h and w engaged a new accountant to prepare x’s year form_1120s again after the form_1120s was filed the service_center notified x that it did not have a form_2553 on file for x and therefore could not process its year form_1120s h and w represent that they filed their form_1040 u s individual_income_tax_return consistent with x being an s_corporation for year and year sec_1362 of the code provides that if-- a an election under sec_1362 for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
